Order filed August 11, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00275-CV
                                   ____________

   INTOWN HOMES LTD. & INTOWN BUILDER GP, LLC, Appellants

                                         V.

                          SUSAN KNOCHE, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-11949

                                    ORDER

      Appellants’ brief was due August 4, 2020. No brief or motion to extend time
has been filed. Unless appellants file a brief with this court on or before August 24,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.